PER CURIAM: *
Appealing the judgments in criminal cases, Jose Pablo Bartolo-Guerra raises an argument that is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 228, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which held that convictions used to enhance a sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment. The motion for summary af-firmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgments of' the district court are AFFIRMED.

 Pursuant to 5th Cm. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.